DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 12 and those independents not marked as Objected to Allowable below, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 12, 1, 3-4, 7, 10, 14, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,820,116 to Hovan (H1) in view of US 4,422,648 to Eaton et al. (E1), US 2016/0222813 to Guo et al. (G1), and US 8,113,779 to Liang (L1) and US 9,856,739 to Bedrosyan et al. (B1).

In Re Claim 11:

	A gas turbine engine having a longitudinal axis, an upstream side and a downstream side along said longitudinal axis and comprising: [Figure 1 shows the engine as claimed.]
	A gas vein in which gas is allowed to pass, 
	A rotor section comprising a plurality of blades(22) configured to rotate about said longitudinal axis in the gas vein(30),	
	A stator section(24) comprising a plurality of guide vanes extending in the gas vein to guide gas in the stator section, 
	A sealing device(66) providing sealing between the rotor section(50, 60, 62, 64, 66) and the stator section(24, 68), said sealing device comprising a coating element and lip elements (66), with: [Figure 2 shows a stator(24) with a coating at its inner end facing a rotor section and lips on the rotating structure between disks(22, 26).]
	Each coating element comprising a material and attached to the stator section. [Figure 2 shows the stator section includes the coating through which a passage(68) is present to deliver fluid to the stator.]
	Each lip element being provided on a portion of the rotor section and suitable for cooperating with one of said coatings, for sealing purposes.  [Each lip(66) faces its own coating section where it will dig in during rotation for sealing, per Figure 2 and Col. 3, ll. 41-54.]
	Passages(62) through the rotor section, each passage opening in a space between the coating element and the rotor section from which the lips extend, each passage having a top and bottom. [Figure 2 shows the lips each face the coating, and thus restrict flow around the lip.  Further element(62) serves as a passage for delivering fluid into a space between the second and third sealing lips.]
	Blowing means for blowing a gaseous fluid to a circuit for providing said gaseous fluid to said passages, from bottom to top, up to said spaces. [Col. 1, ll. 62-67 discloses cooling air provided to the 
	Wherein the top of the passage extends from the bottom of the passage, and wherein each lip element comprises two lips that both extend. [Figure 2 shows multiple tips 22, and the passage(62).

H1 does not teach:
	A plurality of coatings opposing the lips.  The passages expend air in the region where the sealing lip, and that the coating is abradeable such that the tips of the lips dig into the coating, said passages are oriented in an upstream manner towards the abradeable material and at least some of the passages pass through lip elements also in an upstream direction. 
	
E1 teaches:
	An abradeable ceramic coating formed on segmented structures and the abradeable seal is designed to accommodate passing rotor blades but improved upstream resistance to erosion. [Col. 3, ll. 35-57.]  This is useful in turbines because the rotor blades prevent destruction of interference by rubbing contact of the seal by the blades. [Col. 1, ll. 30-43.] Further said sealing can be useful in all high and low pressure turbine stages in segmented forms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 which does not disclose what material faces knife edges, to use an abradeable ceramic coating in segmented of sealing, as taught by E1, to reduce damage to the blade tip and extend blade life and seal effectiveness. This would yield the limitation of the seal cutting into the coated sealing opposing the lips.

G1 teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations would also be suitable for abradeable coating applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] This is because the sealing around stator elements is equally via spacer elements. [Pages 2, ¶38 - Page 3, ¶39.]  Further such sealing should be located at multiple locations between stators and rotors. [Figure 2] for enhancing the sealing.]

L1 teaches:
	When tips are exposed to rubbing, they build up heat, and one method of extending the life of said tips, by forming said tips as stepped, is to direct cooling through said tips for cooling. [Col. 4, ll. 52-65 and Col. 1, ll. 41-67, Col. 2, ll. 25-39.]  This would produce fluid through the tips and into the space between said tips and coatings. Further the fluid pressure from the blade tips, and the geometry of the injection and location is such that it reduces leakage, by blocking the oncoming leakage flow, includes injection to reduce the leakage by ensuring the cutback  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 to utilize its sealing and cooling fluid as directed through stepped knife edges as taught by L1, for the purpose of extending the temperature resistance, and sealing effectiveness of the lips through the redirection of a fluid pressure sufficient to block the oncoming leakage flow.  L1 being applicable as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar and further applying said modification to multiple stages of stators.  This would yield the limitation where the ribs are stepped with passages through them and the lips was designed and configured to block the passage of the fluids as taught.


B1 teaches:	
	That fluid expelling tips(420) such as those of L1, should be oriented in an upstream manner, angled or curved, such as shown Figure 4, because this can result in a recirculation zone and improved thermal management, when the tip and cooling passage have the same angular orientation. [Col 6, ll. 14-18, 24-61.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 using cooling passages through tips, to angle those tips and passage in an upstream direction as taught by B1, for the purpose of improving fluid flow recirculation upstream of the passages which improves sealing and thermal management of the seal.  This would yield the limitation of upstream passages through the upstream oriented tips. 

In Re Claim 1:
H1 as modified in claim 11 teaches:
	The gas turbine according to claim 11, wherein:
The rotor section comprises: [H1, Figure 2 shows cooling and sealing, Col. 1, ll. 45-50.]
an upstream disk(H1, 50) and a downstream disk which are axially successive and whereon said blades are mounted by roots thereof, and at least one of: [H1, Figure 2 shows two discs with blades and roots attached to up and downstream of a stator section.]
	an intermediate sealing ring(H1, 68), and

the guide vanes(H1, 24) are provided with inner platforms radially internally connected to roots which said at least one coating is attached to; and wherein the gas turbine engine further comprise; [H1, Figure 2 shows the stator(24) includes an inner root which is attached to a platform forming a sealing ring facing the teeth(66).]
the passages(L1, 16) pass through said shroud. [H1 Figure 2 and Col. 2, ll. 16-49 shows the passages from the chamber(18) where gaseous cooling fluid is held, goes through rotor(52) and ultimately deliver to the sealing shroud.  The modification discloses the passage(H1, 62) being accompanied  by passages(L1, 16) through the sealing fin, thus all passages are through the shroud.]

In Re Claim 3:
H1 as modified teaches:
	The engine according to claim 11, and further, coating and blade tip regions up and downstream. [H1, Figure 1.]

H1 does not teach:
	The stator section comprises ring sectors which several said abreadable coatings are attached, having at least some of the lip elements are positioned at the external ends of the blades and interacting as required by the lip claim limitation language laid out in claim 11. 


	It is known that sealing such as used with rotor blade and stator shroud(158) situations interchangeable with those applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] 
L1 further teaches:
	Such tip passage sealing is useful against radial outer blade ends. [Figure 2.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 as being applicable at blade outer tips as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar.  Further that one of ordinary skill would apply sealing rail tips to the outside of blade tips, as disclosed by G1. This would yield the limitation where there are at least two modified lips, [per L1 Figure 2] opposing an abradeable coating on the blade outer air seal ring sectors as shown by E1, said coatings are opposed to lips with passages that extend through the blades as shown by L1 designed and configured to block the passage of the fluids as taught. 

In Re Claims 4 and 7:
H1 as modified in Claim 11 teaches:
	The gas turbine engine according to claim 11, wherein:
	(Claim 4) at least some of the couples of coatings and lips comprises at least two said lips radially opposite said at least one coating made of abradeable material. [H1, Figure 2 shows multiple lips opposing stator inner shroud rings, L1, Figure 2 shows at least two lips.]
	(Claim 7) said passage are positioned and/or conformed that flows of gaseous fluid blown through adjacent passages overlap when the turbine engine is operated. [As the series of segments 

In Re Claim 10:
H1 as modified teaches:
	The engine according to claim 11, and further, coating and blade tip regions up and downstream. [H1, Figure 1.] That the fluid feeding the passages passes through a root and disk below a blade and some fluid is separately passed through the blade (H1, 20). [H1, Figure 2.]

H1 does not teach:
	Passing the fluid feeding the stator inner shroud lip passages through the blades themselves. 

G1 further teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations interchangeable with those applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] 

L1 further teaches:
	Such tip passage sealing is useful against radial outer blade ends, said passages fed by the fluid passing through the blade. [Figure 2.]


In Re Claims 17-19:
H1 as modified in Claim 11 teaches:
	The gas turbine engine according to claim 11, wherein:
	(Claim 17) each coating element comprise successive coating  members disposed circumferentially around said longitudinal axis, and individually located radially to said longitudinal axis, in front of both at least one of the lip element and at least one of the passage, when the gas turbine engine is off so that the blades do not rotate. [Per E1, the coating and sealing shrouds are known to be circumferentially segmented. Col. 3, ll. 5-10, Figure 2 showing one such segment.  The lip element and passages known in per the modified fins of H1 in claim 13.]
	(Claim 18) claim 17, some of the couples of coating elements and lip elements individually comprise at last two lips which are radially to the longitudinal axis, opposite the coating element of the couple of coating elements and lip elements. [Figure 2 of H2 shows at least six radially opposing fins.  Figure 2 of L1 shows at least to radial lips are known.]
	(Claim 19) at least some of the couples of coatings and lips comprises at least two said lips radially opposite said at least one coating made of abradeable material. [H1, Figure 2 shows multiple lips opposing stator inner shroud rings, L1, Figure 2 shows at least two lips.]

In Re Claim 21:
H1 as modified in claim 11 teaches:
	The gas turbine engine according to claim 18, wherein at least some of the passages passing through the rotor individually open in the space located, radially to said longitudinal axis in front of the coating element of one of said couples of coating elements and lip elements.  [Per L1, the individual blade fins as shown in Figure 2, provide the passages passing through said blades and out said tips, are “in front of the coating element” in so far as Applicant has limited in front, and presented it as with regards to the radial direction, and thus it is in front of the outer air blade seal in that its radially positioned to receive the fluid from the passages.]

H1 does not teach:
	Passing the fluid feeding the stator inner shroud lip passages through the blades themselves. 

H1 further teaches:
That the fluid feeding the passages passes through a root and disk below a blade and some fluid is separately passed through the blade (H1, 20). [H1, Figure 2.]

G1 further teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations interchangeable with those applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] 

L1 further teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 as being applicable at blade outer tips as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar.  Further that one of ordinary skill would apply sealing rail tips to the outside of blade tips, as disclosed by G1. This would yield the limitation where there are at least two modified lips as produced in H1, at the blade outer ends such that the tips are fed by fluid passing through the blades themselves. 

In Re Claim 22:
H1 as modified in Claim 11 teaches:
	Each lip has an upstream side and a downstream side that are inclined in the upstream direction. [Figure 4 of B1 shows the inclination of both sides is upstream.]

In Re Claim 12:
H1 teaches:
	A gas turbine engine having a longitudinal axis, an upstream side and a downstream side along said longitudinal axis and comprising: [Figure 1 shows the engine as claimed.]
	A gas vein in which gas is allowed to pass, 
	A rotor section comprising a plurality of blades(22) configured to rotate about said longitudinal axis in the gas vein(30),	
	A stator section(24) comprising a plurality of guide vanes extending in the gas vein to guide gas in the stator section, 

	Each coating element comprising a material and attached to the stator section. [Figure 2 shows the stator section includes the coating through which a passage(68) is present to deliver fluid to the stator.]
	Each lip being provided on a portion of the rotor section and suitable for cooperating with one of said coatings, for sealing purposes.  [Each lip(66) faces its own coating section where it will dig in during rotation for sealing, per Figure 2 and Col. 3, ll. 41-54.] each lip element comprising two lips [Figure 2 shows two lips in the lip element disclosed] each lip having an outer side and an inner side, such that inner sides of each of said two lips define there between, parallel to said longitudinal axis, an inner space, [Figure 2 shows five lips adjacent and between the second and third a space defined parallel to the longitudinal space, the inner sides parallel.] 
	Passages(62) through the rotor section, each passage having a top and bottom and opening in a space between the coating and the rotor section from which the lips extend. [Figure 2 shows the lips each face the coating, and thus restrict flow around the lip.  Further element(62) serves as a passage for delivering fluid into a space between the second and third sealing lips.]
	Blowing means for blowing a gaseous fluid to a circuit for providing said gaseous fluid to said passages, from bottom to top, up to said spaces. [Col. 1, ll. 62-67 discloses cooling air provided to the seal is extracted from a compressor(12), i.e. blowing means. In that bottom and top have meaning in a circumferential system, the gas flows from a region beneath the tips to a region above and beside the tips. Applicant is recommended towards using a radially inward and outward coordinate description system as the blades are oriented in a full circle.]


H1 does not teach:
	A plurality of coatings opposing the lips.  The passages expend air in the region where the sealing lip, and that the coating is abradeable such that the tips of the lips dig into the coating, said passages are oriented in an upstream manner towards the abradeable material and at least some of the passages pass through lip elements also in an upstream direction. 
	
E1 teaches:
	An abradeable ceramic coating formed on segmented structures and the abradeable seal is designed to accommodate passing rotor blades but improved upstream resistance to erosion. [Col. 3, ll. 35-57.]  This is useful in turbines because the rotor blades prevent destruction of interference by rubbing contact of the seal by the blades. [Col. 1, ll. 30-43.] Further said sealing can be useful in all high and low pressure turbine stages in segmented forms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 which does not disclose what material faces knife edges, to use an abradeable ceramic coating in segmented of sealing, as taught by E1, to reduce damage to the blade tip and extend blade life and seal effectiveness. This would yield the limitation of the seal cutting into the coated sealing opposing the lips.

G1 teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations would also be suitable for abradeable coating applied to an inner surface of a vane(122) with lips(200) against 

L1 teaches:
	When tips are exposed to rubbing, they build up heat, and one method of extending the life of said tips, by forming said tips as stepped, is to direct cooling through said tips for cooling. [Col. 4, ll. 52-65 and Col. 1, ll. 41-67, Col. 2, ll. 25-39.]  This would produce fluid through the tips and into the space between said tips and coatings. Further the fluid pressure from the blade tips, and the geometry of the injection and location is such that it reduces leakage, by blocking the oncoming leakage flow, includes injection to reduce the leakage by ensuring the cutback  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 to utilize its sealing and cooling fluid as directed through stepped knife edges as taught by L1, for the purpose of extending the temperature resistance, and sealing effectiveness of the lips through the redirection of a fluid pressure sufficient to block the oncoming leakage flow.  L1 being applicable as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar and further applying said modification to multiple stages of stators.  This would yield the limitation where the ribs are stepped with passages through them and the lips was designed and configured to block the passage of the fluids as taught.
It would have been further obvious to apply the modification to multiple stator stages of H1, as G1 discloses sealing is desirable at each stator stage, and the combination above yields an improvement on a generic seal as disclosed in the combination of modifications.  This would yield the structure of H1 as modified was applied to multiple inner stator sealing stages, and thus multiple coatings. 

B1 teaches:	
	That fluid expelling tips(420) such as those of L1, should be oriented in an upstream manner, angled or curved, such as shown Figure 4, because this can result in a recirculation zone and improved thermal management, when the tip and cooling passage have the same angular orientation. [Col 6, ll. 14-18, 24-61.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 using cooling passages through tips, to angle those tips and passage in an upstream direction as taught by B1, for the purpose of improving fluid flow recirculation upstream of the passages which improves sealing and thermal management of the seal.  This would yield the limitation of upstream passages through the upstream oriented tips. 

In Re Claim 14:
H1 as modified in claim 12 teaches:
	The gas turbine engine according to claim 12, wherein, said at least some passages are positioned and/or conformed that flows of gaseous fluid blown through adjacent passages overlap when the turbine engine is operated. [As the series of segments circumferentially arranged create circumferential regions between axial sets of tips, with lower pressure, due to the sealing of the axially in front tip, circumferentially adjacent tips will release pressurized gas cooling fluid into the leak zone in that circumferential region that overlaps. Further more fluid from an upstream axial tip will join pressurized gas in leaking  past the tip in small quantities into the region behind it where the next axial tip is blowing cooling permitting overlap of fluid.]

In Re Claim 16:

	The engine according to claim 12, and further, coating and blade tip regions up and downstream. [H1, Figure 1.] That the fluid feeding the passages passes through a root and disk below a blade and some fluid is separately passed through the blade (H1, 20). [H1, Figure 2.]

H1 does not teach:
	Passing the fluid feeding the stator inner shroud lip passages through the blades themselves. 

G1 further teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations interchangeable with those applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] 

L1 further teaches:
	Such tip passage sealing is useful against radial outer blade ends, said passages fed by the fluid passing through the blade. [Figure 2.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 as being applicable at blade outer tips as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar.  Further that one of ordinary skill would apply sealing rail tips to the outside of blade tips, as disclosed by G1. This would yield the limitation where there are at least two modified lips as produced in H1, at the blade outer ends such that the tips are fed by fluid passing through the blades themselves. 

In Re Claim 20:
H1 as modified further in claim 16 teaches:
	The gas turbine engine of claim 16, wherein at least some of the passages passing through at least some of said plurality of blades individually open in the space located, radially to said longitudinal axis in front of the coating element of one of said couples of coating elements and lip elements.  [Per L1, the individual blade fins as shown in Figure 2, provide the passages passing through said blades and out said tips, are “in front of the coating element” in so far as Applicant has limited in front, and presented it as with regards to the radial direction, and thus it is in front of the outer air blade seal in that its radially positioned to receive the fluid from the passages.] 

In Re Claim 23:
H1 as modified in Claim 12 teaches:
	Each lip has an upstream side and a downstream side that are inclined in the upstream direction. [Figure 4 of B1 shows the inclination of both sides is upstream.]
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1, E1, G1, and L1 as applied to claim 11 above, and further in view of US 7,632,062 to Harvey et al. (H2).

In Re Claim 9:
H1as modified in claim 11 teaches:
	The gas turbine engine according to claim 11, wherein said rotor and stator sections belong to a turbine of the turbine engine. [See rejection of claim 11.]

H1 as modified does not teach:


H2 teaches:
	Leakage affects turbine engines, afflicts high, intermediate, and low pressure turbines.(16, 17, and 18.) [Col. 1, ll. 26-36.]   Leakage affects all turbines, and would benefit from shroudless sealing such as used by A1. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1, to apply to low pressure turbines downstream of high pressure turbines as taught by H2, for the purpose of improving the sealing of all the stages of turbines.  This would yield the limitation of claim 9.


In Re Claims 4, 5, and 8:
H1 as modified in Claim 11 teaches:
	The gas turbine engine according to claim 11, wherein:
	(Claim 4) the blowing means comprise at least one air feed circuit drawn from a compressor(H1, 12) of the turbine engine. [H1, Col. 1, line 62 - Cl. 2, ll. 32.]
(Claim 5) at least some of the couples of coatings and lips comprises at least two said lips radially opposite said at least one coating made of abradeable material. [H1, Figure 2 shows multiple lips opposing stator inner shroud rings, L1, Figure 2 shows at least two lips.]
(Claim 8) The radial to the longitudinal passages which are located axially opposite said at least one coating extend in the upstream direction directed to said upstream side, towards said a radially 
In Re Claim 10:
H1 as modified teaches:
	The engine according to claim 11, and further, coating and blade tip regions up and downstream. [H1, Figure 1.] That the fluid feeding the passages passes through a root and disk below a blade and some fluid is separately passed through the blade (H1, 20). [H1, Figure 2.]

H1 does not teach:
	Passing the fluid feeding the stator inner shroud lip passages through the blades themselves. 

G1 further teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations interchangeable with those applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] 

L1 further teaches:
	Such tip passage sealing is useful against radial outer blade ends, said passages fed by the fluid passing through the blade. [Figure 2.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 as being applicable at blade outer tips as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar.  Further that one of ordinary skill would apply sealing rail tips to the outside of blade tips, as disclosed by G1. This would yield the 

In Re Claim 12:
H1 teaches:
	A gas turbine engine having a longitudinal axis, an upstream side and a downstream side along said longitudinal axis and comprising: [Figure 1 shows the engine as claimed.]
	A gas vein in which gas is allowed to pass, 
	A rotor section comprising a plurality of blades(22) configured to rotate about said longitudinal axis in the gas vein(30),	
	A stator section(24) comprising a plurality of guide vanes extending in the gas vein to guide gas in the stator section, 
	A sealing device(66) providing sealing between the rotor section(50, 60, 62, 64, 66) and the stator section(24, 68), said sealing device comprising a coating and a plurality of lips(66), with: [Figure 2 shows a stator(24) with a coating at its inner end facing a rotor section and lips on the rotating structure between disks(22, 26).]
	Each coating comprising a material and attached to the stator section. [Figure 2 shows the stator section includes the coating through which a passage(68) is present to deliver fluid to the stator.]
	Each lip being provided on a portion of the rotor section and suitable for cooperating with one of said coatings, for sealing purposes.  [Each lip(66) faces its own coating section where it will dig in during rotation for sealing, per Figure 2 and Col. 3, ll. 41-54.] each lip element comprising at least two lips [Figure 2 shows five lips in the lip element disclosed] the inner sides of two axially successive of said lips defining therebetween parallel to said longitudinal axis, an inner space, [Figure 2 shows five lips 
	Passages(62) through the rotor section, each passage opening in a space between the coating and the rotor section from which the lips extend. [Figure 2 shows the lips each face the coating, and thus restrict flow around the lip.  Further element(62) serves as a passage for delivering fluid into a space between the second and third sealing lips.]
	Blowing means for blowing a gaseous fluid to a circuit for providing said gaseous fluid to said passages, up to said spaces. [Col. 1, ll. 62-67 discloses cooling air provided to the seal is extracted from a compressor(12), i.e. blowing means.]
	Slots located between couples of axially successive blades(22, 26) and guide vanes(24), the slots being located around the gas vein so that a gas leakage is allowed to pass, in at least some of the slots, between the gas vein and at least one of said couples of coating and lip, and [Figure 2 of H1 shows that up and downstream of the seals(66) is a sealing between stator platform and up and down stream blades(22, 26) such that the fluid passes through the slots.]
	Arrangement such that the pressure of fluid exhausted region between the seals forming slots, is close to the pressure provided in the region. [Col. 2, ll. 41-54.]
	Further that the gas fluid pressure delivery means(62) is a passage that delivers fluid higher than at least one fluid pressure to an outer side of at least one of the outer most lips. [Col. 2, ll. 50-54 discloses the pressure provided is above the pressure of the downstream side.]

H1 does not teach:
	A plurality of coatings, and the passages expend air in the region where the sealing lip, and that the coating is abradeable such that the tips of the lips dig into the coating, and a gaseous fluid pressure regulating means for regulating a gas pressure of said gaseous fluid, so that, when the gas turbine 
	
E1 teaches:
	An abradeable ceramic coating formed on segmented structures and the abradeable seal is designed to accommodate passing rotor blades but improved upstream resistance to erosion. [Col. 3, ll. 35-57.]  This is useful in turbines because the rotor blades prevent destruction of interference by rubbing contact of the seal by the blades. [Col. 1, ll. 30-43.] Further said sealing can be useful in all high and low pressure turbine stages in segmented forms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 which does not disclose what material faces knife edges, to use an abradeable ceramic coating in segmented of sealing, as taught by E1, to reduce damage to the blade tip and extend blade life and seal effectiveness. This would yield the limitation of the seal cutting into the coated sealing opposing the lips.

G1 teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations would also be suitable for abradeable coating applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] This is because the sealing around stator elements is equally via spacer elements. [Pages 2, ¶38 - Page 3, ¶39.]  Further such sealing should be located at multiple locations between stators and rotors. [Figure 2] for enhancing the sealing.]

L1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 to utilize its sealing and cooling fluid as directed through stepped knife edges as taught by L1, for the purpose of extending the temperature resistance, and sealing effectiveness of the lips through the redirection of a fluid pressure sufficient to block the oncoming leakage flow.  L1 being applicable as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar and further applying said modification to multiple stages of stators.  This would yield the limitation where the ribs are stepped with passages through them and the lips was designed and configured to block the passage of the fluids as taught.
It would have been further obvious to apply the modification to multiple stator stages of H1, as G1 discloses sealing is desirable at each stator stage, and the combination above yields an improvement on a generic seal as disclosed in the combination of modifications.  This would yield the structure of H1 as modified was applied to multiple inner stator sealing stages, and thus multiple coatings. 

In Re Claim 13:
H1 teaches:
	A gas turbine engine having a longitudinal axis, an upstream side and a downstream side along said longitudinal axis and comprising: [Figure 1 shows the engine as claimed.]

	A rotor section comprising a plurality of blades(22) configured to rotate about said longitudinal axis in the gas vein(30),	
	A stator section(24) comprising a plurality of guide vanes extending in the gas vein to guide gas in the stator section, 
	A sealing device(66) providing sealing between the rotor section(50, 60, 62, 64, 66) and the stator section(24, 68), said sealing device comprising a coatings and a plurality of lips(66), with: [Figure 2 shows a stator(24) with a coating at its inner end facing a rotor section and lips on the rotating structure between disks(22, 26).]
	Each coating comprising a material and attached to the stator section. [Figure 2 shows the stator section includes the coating through which a passage(68) is present to deliver fluid to the stator.]
	Each lip being provided on a portion of the rotor section and suitable for cooperating with one of said coatings, for sealing purposes.  [Each lip(66) faces its own coating section where it will dig in during rotation for sealing, per Figure 2 and Col. 3, ll. 41-54.]
	Passages(62) through the rotor section, each passage opening in a space between the coating and the rotor section from which the lips extend. [Figure 2 shows the lips each face the coating, and thus restrict flow around the lip.  Further element(62) serves as a passage for delivering fluid into a space between the second and third sealing lips.]
	Blowing means for blowing a gaseous fluid to a circuit for providing said gaseous fluid to said passages, up to said spaces. [Col. 1, ll. 62-67 discloses cooling air provided to the seal is extracted from a compressor(12), i.e. blowing means.]
	Slots located between couples of axially successive blades(22, 26) and guide vanes(24), the slots being located around the gas vein so that a gas leakage is allowed to pass, in at least some of the slots, between the gas vein and at least one of said couples of coating and lip, and [Figure 2 of H1 shows that 
	Arrangement such that the pressure of fluid exhausted region between the seals forming slots, is close to the pressure provided in the region. [Col. 2, ll. 41-54.]
	Further that the gas fluid pressure delivery means(62) is a passage that delivers fluid higher pressure against flowing of the gas leakage downstream of the space into which said gaseous fluid is blown. [Col. 2, ll. 50-54 discloses the pressure provided is above the pressure of the downstream side.]

H1 does not teach:
	A plurality of coatings and the passages expend air in the region where the sealing lip, and that the coating is abradeable such that the tips of the lips dig into the coating, and a gaseous fluid pressure regulating means for regulating a gas pressure of said gaseous fluid, so that, when the gas turbine engine is operated, the gas pressure of said gaseous fluid in at least one of the passages and/or in the space into which said at least one of the passage opens is higher than the gas pressure of said gas leakage allowed to pass towards, or up to said space into which said at least one of the passages opens. 
	
E1 teaches:
	An abradeable ceramic coating formed on segmented structures and the abradeable seal is designed to accommodate passing rotor blades but improved upstream resistance to erosion. [Col. 3, ll. 35-57.]  This is useful in turbines because the rotor blades prevent destruction of interference by rubbing contact of the seal by the blades. [Col. 1, ll. 30-43.] Further said sealing can be useful in all high and low pressure turbine stages in segmented forms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 which does not disclose what material faces knife 

G1 teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations would also be suitable for abradeable coating applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] This is because the sealing around stator elements is equally via spacer elements. [Pages 2, ¶38 - Page 3, ¶39.]  Further such sealing should be located at multiple locations between stators and rotors. [Figure 2] for enhancing the sealing.]

L1 teaches:
	When tips are exposed to rubbing, they build up heat, and one method of extending the life of said tips, by forming said tips as stepped, is to direct cooling through said tips for cooling. [Col. 4, ll. 52-65 and Col. 1, ll. 41-67, Col. 2, ll. 25-39.]  This would produce fluid through the tips and into the space between said tips and coatings. Further the fluid pressure from the blade tips, and the geometry of the injection and location is such that it reduces leakage, by blocking the oncoming leakage flow, includes injection to reduce the leakage by ensuring the cutback  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 to utilize its sealing and cooling fluid as directed through stepped knife edges as taught by L1, for the purpose of extending the temperature resistance, and sealing effectiveness of the lips through the redirection of a fluid pressure sufficient to block the oncoming leakage flow.  L1 being applicable as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and 
It would have been further obvious to apply the modification to multiple stator stages of H1, as G1 discloses sealing is desirable at each stator stage, and the combination above yields an improvement on a generic seal as disclosed in the combination of modifications.  This would yield the structure of H1 as modified was applied to multiple inner stator sealing stages, and thus multiple coatings. 

In Re Claim 1:
H1 as modified in claim 13 teaches:
	The gas turbine according to claim 13, wherein:
The rotor section comprises: [H1, Figure 2 shows cooling and sealing, Col. 1, ll. 45-50.]
an upstream disk(H1, 50) and a downstream disk which are axially successive and whereon said blades are mounted by roots thereof, and at least one of: [H1, Figure 2 shows two discs with blades and roots attached to up and downstream of a stator section.]
	an intermediate sealing ring(H1, 68), and
	at least one shroud(H1, 66, 62, 64, 60) disposed between the upstream disk and the downstream disk, said at least one shroud longitudinally extending between the upstream disk and the downstream disk for mechanically connecting said upstream disk and the downstream disk together. [H1, Figure 2 shows the rotating element with sealing teeth(lips) opposite the stator(24) faces an abradeable sealing ring affixed.]
the guide vanes(H1, 24) are provided with inner platforms radially internally connected to roots which said at least one coating is attached to; and wherein the gas turbine engine further comprise; [H1, 
the passages(L1, 16) pass through said shroud. [H1 Figure 2 and Col. 2, ll. 16-49 shows the passages from the chamber(18) where gaseous cooling fluid is held, goes through rotor(52) and ultimately deliver to the sealing shroud.  The modification discloses the passage(H1, 62) being accompanied  by passages(L1, 16) through the sealing fin, thus all passages are through the shroud.]

In Re Claim 15 and 17-19:
H1 as modified in Claim 13 teaches:
	The gas turbine engine according to claim 13, wherein:
(Claim 15) The radial to the longitudinal passages which are located axially opposite said at least one coating extend in the upstream direction directed to said upstream side, towards said a radially opposite coating.  [H1, Figure 2, shows at least one lip is towards an upstream most side. L1, Figure 2 shows up and downstream lips.]
	(Claim 17) each coating element comprise successive coating  members disposed circumferentially around said longitudinal axis, and individually located radially to said longitudinal axis, in front of both at least one of the lip element and at least one of the passage, when the gas turbine engine is off so that the blades do not rotate. [Per E1, the coating and sealing shrouds are known to be circumferentially segmented. Col. 3, ll. 5-10, Figure 2 showing one such segment.  The lip element and passages known in per the modified fins of H1 in claim 13.]
	(Claim 18) claim 17, some of the couples of coating elements and lip elements individually comprise at last two lips which are radially to the longitudinal axis, opposite the coating element of the couple of coating elements and lip elements. [Figure 2 of H2 shows at least six radially opposing fins.  Figure 2 of L1 shows at least to radial lips are known.]


In Re Claim 16:
H1 as modified in claim 13 teaches:
	The engine according to claim 13, and further, coating and blade tip regions up and downstream. [H1, Figure 1.] That the fluid feeding the passages passes through a root and disk below a blade and some fluid is separately passed through the blade (H1, 20). [H1, Figure 2.]

H1 does not teach:
	Passing the fluid feeding the stator inner shroud lip passages through the blades themselves. 

G1 further teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations interchangeable with those applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] 

L1 further teaches:
	Such tip passage sealing is useful against radial outer blade ends, said passages fed by the fluid passing through the blade. [Figure 2.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 as being applicable at blade outer tips as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and 

In Re Claim 20:
H1 as modified further in claim 16 teaches:
	The gas turbine engine of claim 16, wherein at least some of the passages passing through at least some of said plurality of blades individually open in the space located, radially to said longitudinal axis in front of the coating element of one of said couples of coating elements and lip elements.  [Per L1, the individual blade fins as shown in Figure 2, provide the passages passing through said blades and out said tips, are “in front of the coating element” in so far as Applicant has limited in front, and presented it as with regards to the radial direction, and thus it is in front of the outer air blade seal in that its radially positioned to receive the fluid from the passages.] 

In Re Claim 21:
H1 as modified in claim 13 teaches:
	The gas turbine engine according to claim18, wherein at least some of the passages passing through the rotor individually open in the space located, radially to said longitudinal axis in front of the coating element of one of said couples of coating elements and lip elements.  [Per L1, the individual blade fins as shown in Figure 2, provide the passages passing through said blades and out said tips, are “in front of the coating element” in so far as Applicant has limited in front, and presented it as with regards to the radial direction, and thus it is in front of the outer air blade seal in that its radially positioned to receive the fluid from the passages.]

H1 does not teach:
	Passing the fluid feeding the stator inner shroud lip passages through the blades themselves. 

H1 further teaches:
That the fluid feeding the passages passes through a root and disk below a blade and some fluid is separately passed through the blade (H1, 20). [H1, Figure 2.]

G1 further teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations interchangeable with those applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] 

L1 further teaches:
	Such tip passage sealing is useful against radial outer blade ends, said passages fed by the fluid passing through the blade. [Figure 2.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1 as being applicable at blade outer tips as it has been established by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar.  Further that one of ordinary skill would apply sealing rail tips to the outside of blade tips, as disclosed by G1. This would yield the limitation where there are at least two modified lips as produced in H1, at the blade outer ends such that the tips are fed by fluid passing through the blades themselves. 
Claims 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1, E1, G1, and L1 as applied to claims 13, 11, and 13 respectively above, and further in view US 5,660,523 to Lee (L2).

In Re Claim 6:
H1 as modified in claim 13 teaches:
The gas turbine engine according to claim 13, wherein:
	said passages extend towards said respective inner spaces. [H1, Figure 2, and the modification that brings in the tips of L3, Figure 2 with passages.]

 H1 as modified does not teach:
	Said passages extend towards said zone while diverging.

H1 as modified does not teach:
Wherein the passages pass through the at least one lips. 

G1 further teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations would also be suitable for abradeable coating applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] This is because the sealing around stator elements is equally via spacer elements. [Pages 2, ¶38 - Page 3, ¶39.] 

L2 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling passages of H1 to utilize the cooling passages of L2 and cooling tips, to improve the cooling area, film extension, turbulence of the cooling, such that the features in combination such that the cooling and life of the lips and seal rails are extended as further taught by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar.  This would yield the limitation of claim 6 with passages extending towards zones diverging. 

In Re Claim 7:
H1 as modified in claim 11 teaches:
The gas turbine engine according to claim 1, wherein:
	said passages extend towards said space. [H1, Figure 2, and the modification that brings in the tips of L3, Figure 2 with passages.]

 H1 as modified does not teach:


G1 further teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations would also be suitable for abradeable coating applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] This is because the sealing around stator elements is equally via spacer elements. [Pages 2, ¶38 - Page 3, ¶39.] 

L2 teaches:
	Passages(52A) diverge towards their outlet, expanding away. [Figure 4.]  They do this to provide an enhanced cooling circuit through the lip.  This feature also results in adjacent outlets of the passages overlapping(52B) which ensures strong film cooling coverage. [Figure 4.] Said passages extend towards up and downstream directions towards said coating as they pass through said blade, (both up and downstream with regards to engine flow via Figure 4, as well as up and downstream in terms of tip leakage flow from pressure to suction side, as seen in Figure 3.]  These features improve the cooling area and enhance the life of the blade tip, and enhance turbulence of the flow further increasing the cooling. [Col. 4, line 37 - Col. 5, line 10]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling passages of H1 to utilize the cooling passages of L2 and cooling rib structures, to improve the cooling area, film extension, turbulence of the cooling, such that the features in combination such that the cooling and life of the blade tip are extended as further taught by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing 

In Re Claim 14:
H1 as modified in claim 13 teaches:
The gas turbine engine according to claim 13, wherein:
	said passages extend towards said space. [H1, Figure 2, and the modification that brings in the tips of L3, Figure 2 with passages.]

 H1 as modified does not teach:
	Said passages are positioned so that flows of gaseous fluid blown through adjacent passages overlap when the engine is operated.

G1 further teaches:
	It is known that sealing such as used with rotor blade and stator shroud(158) situations would also be suitable for abradeable coating applied to an inner surface of a vane(122) with lips(200) against them. [Figure 2.] This is because the sealing around stator elements is equally via spacer elements. [Pages 2, ¶38 - Page 3, ¶39.] 

L2 teaches:
	Passages(52A) diverge towards their outlet, expanding away. [Figure 4.]  They do this to provide an enhanced cooling circuit through the lip.  This feature also results in adjacent outlets of the passages overlapping(52B) which ensures strong film cooling coverage. [Figure 4.] Said passages extend towards up and downstream directions towards said coating as they pass through said blade, (both up and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling passages of H1 to utilize the cooling passages of L2 and cooling rib structures, to improve the cooling area, film extension, turbulence of the cooling, such that the features in combination such that the cooling and life of the blade tip are extended as further taught by G1, for example, that sip teal railing, between Blade outer air seal and blade tips, and sealing between inner stator sealing rings and rotor spacers, are similar.  This would yield the limitation of claim 14 with overlapping flow from adjacent passages(52b). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1, E1, G1, and L1 as applied to claim 11 above, and further in view of US 7,632,062 to Harvey et al. (H2).

In Re Claim 9:
H1as modified in claim 11 teaches:
	The gas turbine engine according to claim 11, wherein said rotor and stator sections belong to a turbine of the turbine engine. [See rejection of claim 11.]

H1 as modified does not teach:
	The gas turbine is a low pressure turbine engine located axially downstream of the high pressure turbine.


	Leakage affects turbine engines, afflicts high, intermediate, and low pressure turbines.(16, 17, and 18.) [Col. 1, ll. 26-36.]   Leakage affects all turbines, and would benefit from shroudless sealing such as used by A1. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of H1, to apply to low pressure turbines downstream of high pressure turbines as taught by H2, for the purpose of improving the sealing of all the stages of turbines.  This would yield the limitation of claim 9.

Allowable Subject Matter
Claims 6 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 24 require that passages at an external end of said blades are positioned toward a diverging, yet the reference B1, relied upon to provide at least tips at end of blades being oriented upstream with passages inside oriented upstream, requires convergence in the passages as seen in Figures 4 and 5, to ensure pressurization of the fluid aimed in an upstream direction is sufficient to overcome a fluid moving in a downstream direction in the turbine.  One of ordinary skill would not be motivated break the functionality of B1 in just this manner to meet the limitations of the art.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745